DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 3, 9-11 and 20-26 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, 9-11 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Goedhart, Huang, Samuel, Goudoever (2013/0079276), Woychik (5,169,666) and Zdenek.
AAPA: Applicant’s Admitted Prior Art.  

Goedhart: THE COMPOSITION OF HUMAN MILK AS A MODEL FOR THE DESIGN OF INFANT FORMULAS: RECENT FINDINGS AND POSSIBLE APPLICATIONS; Nutrition Research Reviews (1994), 7, 1-23.

Huang: The Essential Amino Acid Requirements of Infants; Layout and printing by: Gildeprint Drukkerijen - Enschede, The Netherlands © 2012 Lisha Huang, Rotterdam, The Netherlands.

Samuel: Influence of formula concentration on caloric intake and growth of normal infants; April 1975; Acta Paediatrica 64(2):172-81; DOI: 10.1111/j.1651-2227.1975.tb03818.x

Zdenek: EP 1 048 226 81; published 8/31/2005.

With regard to the prior art, the claimed gender of the composition/s encompasses that said compositions are for feeding male and/or female infants (the claimed gender).


Independent Claim 1
Method of administering nutrition to infants 
Applicant admits that the synthetic infant formulas claimed are modeled after those of human milk, wherein the components therein and the quantities thereof vary dependent on factors, including: gender and the stage of lactation (i.e. duration of breast feeding, relative to the age of the infant).
This means that Applicant Admitted Prior Art (AAPA) (i.e. Background section and beyond) teaches that it was known to provide nutrition to infants, including: 
the provision and administration of two distinct formulas (i.e. a nutritional system), including: 
human milk as fed to female infants up to 1 month of age comprising one level of histidine; and 
human milk as fed to male infants up to 1 month of age, comprising another level of histidine. 

Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of modeling human milk, as AAPA, to include:
providing a nutritional system comprising:
a female gender specific synthetic nutritional composition comprising histidine at a first concentration, 
the nutritional system further comprising a male gender specific synthetic nutritional composition comprising histidine at a second concentration, 

administering the female gender specific synthetic nutritional composition only to a female infant up to 1 month of age, wherein no male infants are administered the female gender specific synthetic nutritional composition; and 
administering the male gender specific synthetic nutritional composition only to a male infant up to 1 month of age, wherein no female infants are administered the male gender specific synthetic nutritional composition, 
because, AAPA teaches modeling of human milk which means simulating its formulation and use.

More on the specific infant being fed
The examiner takes Official Notice that: human milk is fed to singleton infants by their birth mother, no male infants are administered the milk of the mother breast feeding her single female infant; and no female infants are administered the milk of the mother breast feeding her single male infant.
Further, male and female infants are known to be breast fed at least up to one month of age.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods providing nutrition to infants in a manner modeled after human milk, as the modified teaching above, to include that the infants being fed formula modeled after human milk, include: a female infant up to 1 month of age, wherein no male infants are administered the female gender specific synthetic nutritional composition; and 


a male infant up to 1 month of age, wherein no female infants are administered the male gender specific synthetic nutritional composition, as claimed, 
because it is long and commonly known that human milk is fed to singleton infants by their birth mother for at least their first month, wherein no male infants are administered the milk of the mother breast feeding her single female infant; and no female infants are administered the milk of the mother breast feeding her single male infant.

More on administering a nutrition system to infants of up to 1 month of age  
Goedhart teaches about methods of modeling human milk for making infant formula (i.e. synthetic nutritional compositions for making)(ti.), wherein such formulas are fed/administered to infants for the first two month (see Title and the 1st para. of Protein Quality), including amino acids (3rd para. of Protein Quantity) which provides the use of synthetic nutritional compositions for age specific infants.
Goedhart shows many examples of formulas (human or synthetic) being administered to infants for its nutritional value (see Protein Quantity, or Protein Quality, to name a couple), which encompasses the use of multiple specific formulas and therefore provides the claimed nutritional system, meaning a group of compositions, for infants of a specific age.




Therefore, Goedhart provides a method for providing nutrition, wherein a nutritional system is provided that comprises multiple synthetic nutritional compositions (i.e. infant formula), which are administered to infants having an age that encompasses those of up to 1 month of age.

Histidine in the nutritional system
Goedhart teaches the use of amino acids (3rd para. of Protein Quantity), however does not discuss the specifically claimed amount of histidine in the infant formulas.
Huang also teaches methods of making infant formulas (0006+), including at least 5 formulations (i.e. a nutritional system) (Table 1), all comprising amino acids, including histidine in amounts of 20 to 36 mg/kg/day (Table 2).
Huang shows that there are multiple formulation having varying concentrations.
Huang teaches that histidine is an essential amino acid, wherein the amounts used within the range of the intakes of breastfed infants see section 2. Growth).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formulas with amino acids, as the modified teaching above, to include the specifically claimed amino acid, histidine, as claimed, because Huang illustrates that the art finds histidine to be essential, wherein ranges are to be within the ranges found in human milk.




Histidine in formulas fed to males only
The modified teaching is not explicit about the use of histidine in formulas fed to only male infants, wherein no female infants are fed the same composition.
Goudoever teaches the administration of infant formula having histidine to male infants only (0026, 0044, 0057 and Table 1).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of feeding formula with histidine to male infants, as the teaching above, to include it is fed only to male infants, wherein no female infants are fed the same composition, as claimed, because Goudoever illustrates that the art finds this to be suitable for similar intended uses, including methods of feeding formula with histidine to male infants, which provides reasoning in that such a thing was known to be effective and even published.

Histidine in formulas fed to females only
The modified teaching is not explicit about the use of histidine in formulas fed to only female infants, wherein no male infants are fed the same composition.
Samuel teaches that formulas prepared from the same ingredients (fat-free milk solids, a mixture of corn and coconut oils, lactose, vitamins and minerals) were fed ad libitum to fifteen full-term female infants, wherein all but one completed the proposed period of observation to age 112 days (ab.). Said teaching provides the administration of infant formula having histidine (comprised in the milk solids) to female infants only.


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of feeding formula with histidine to female infants, as the teaching above, to include it is fed only to male infants, wherein no female infants are fed the same composition, as claimed, because Samuel illustrates that the art finds this to be suitable for similar intended uses, including methods of feeding formula with histidine to female infants, which provides reasoning in that such a thing was known to be effective and even published.

Ratio between histidine content of formulas A and B
The modified teaching, in Huang, provides that histidine can be used in amounts of 20 to 36 mg/Kg/day (Table 2), which provides a range that makes obvious the use of separate formulas comprising histidine at first and second concentrations having a ratio of 1:3.9 to 1:1.1.2 as claimed. 
Further because AAPA and Huang both teaches that the amount of histidine is similar to that found in human milk, it would be reasonable to expect that the amounts in the formula made to mimic this amount would provide ranges specific to human milk developed for male infant and female infants, because in this specific case, the various permutations of human milk for specific genders is small (male and female), that the teaching is as comprehensive and fully as if it had written the name of each permutation.  



See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.

Additional ingredients
The modified teaching, does not discuss additional ingredients, as claimed.
Woychik also teaches methods of making synthetic infant formula to simulate human milk (ab.), wherein amino acids like histidine are used (5, 65+) and further provides the use of additional ingredients, including: bovine milk fat (4, 8+ and Table 2).
Zdenek also teaches methods of making synthetic infant formula to simulate human milk (0002+), wherein amino acids like histidine are used (0006+) and further provides the use of additional ingredients, including: soy protein, rice protein, corn protein, oat protein, barley protein, wheat protein, rye protein, pea protein, egg protein, sunflower seed protein, potato protein, fish protein, meat protein, saccharose, maltodextrin, starch, palm olein, high oleic sunflower oil, fish oil, and maltodextrin (i.e. malto-oligosaccharides) (see the Table starting at bottom of pg. 4).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making human formulas tailored after human milk, as the modified teaching above, to include additional ingredients, as claimed, because the combination of Woychik and Zdenek illustrate that the art finds them to be suitable for similar intended uses, including methods of making human formulas tailored after human milk (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Independent claim 9
The modified teaching, in Huang also provides that multiple infant formulas, comprise varying amount of amino acids, including histidine (Tables 1 and 2), wherein providing infants with sufficient amount of amino acids is essential for growth (bottom of pg. 9+). Such a teaching explicitly provides that optimum amounts of amino acids are fed to an infant.
All other limitations are discussed in the rejection of claim 1 above.

Independent claim 10
The modified teaching, in Huang provides methods of making multiple infant formulas (i.e. a nutritional system) (Table 1) for the benefit of essential growth which reads on the method treating, protecting or mitigate sub optimal growth and development of an infant, as claimed.
All other limitations are discussed in the rejection of claim 1 above.




Dependent claims
As for claim 3, as discussed above the multiple formulas provided are all infant formulas, as claimed.

As for claim 11, as for the nutritional system being made/prepared from a gender neutral synthetic nutritional composition, the examiner takes Official Notice that it was known to use a water base to tailor specific infant formulations from powdered.  Since water is not gender specific, its commonly known use encompasses such a claim.

As for claims 24-26, Goedhart teaches the infant formulas are fed/administered to infants for the first two month (see Title and the 1st para. of Protein Quality), which encompasses infants having the age of 2 weeks to 1 month.  

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over 
AAPA in view of Goedhart, Huang, Samuel, Goudoever (2013/0079276), Woychik (5,169,666) and Zdenek, as applied to claims 1, 3, 9-11 and 24-26 above, further in view of Zhang.
Zhang: Amino Acid Profiles in Term and Preterm Human Milk through Lactation: A Systematic Review; Nutrients. 2013 Dec; 5(12): 4800–4821.

As for claims 20, 22 and 23, Goedhart teaches modeling human milk for making infant formula (i.e. synthetic nutritional compositions for making )(ti.), by using amino acids  (3rd para. of Protein Quantity), however, does not discuss the use of isoleucine in a concentration of 50.5 to 103.3 mg per 100 g, as claimed.


Zhang also teaches about human milk and that it provides isoleucine concentrations of 51.6 to 93.5 mg/100 mL (Table 4), which encompasses the claimed range of isoleucine in a concentration of 50.5 to 103.3 mg per 100 g and 51.1 to 155.5 mg per 100 g.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using infant milk comprising isoleucine, as the modified teaching above, to include isoleucine in concentrations as claimed, because Zhang illustrates that the art finds encompassing ranges to be suitable for similar intended uses, including methods of using infant milk comprising isoleucine (see MPEP 2144.07), which imparts reasoning in that the teaching shows that it was known for such a thing to have been done and published.

As for the claimed concentrations of valine, the modified teaching, in Zhang, provides concentration of 54.8 to 125.3 mg/100 mL (Table 4), which encompasses the claimed valine ranges of: 51.1 to 249.6 mg per 100 g; and  56.9 to 149.9 mg per 100 g, as claimed.

As for claim 21, the modified teaching above, in Zhang, provides from 24.6 to 57.0 mg/100 mL of histidine (Table 4), which encompasses infant formulas having a concentration of the histidine, of:

29.4 to 110.3 mg per 100 g (0.0294 wt% to 0.1103 wt%), and 
28.2 to 80.8 mg per 100 g (0.0282 wt% to 0.080 wt%).  

Response to Arguments
 	It is asserted, that present independent Claims 1, 9 and 10 each recite, in part, providing a nutritional system comprising a female gender specific synthetic nutritional composition comprising histidine at a first concentration, the nutritional system further comprising a male gender specific synthetic nutritional composition comprising histidine at a second concentration, a ratio between the first concentration and the second concentration is 1:3.9 to 1:1.2; administering the female gender specific synthetic nutritional composition only to a female infant up to 1 month of age, wherein no male infants are administered the female gender specific synthetic nutritional composition; and administering the male gender specific synthetic nutritional composition only to a male infant up to 1 month of age, wherein no female infants are administered the male gender specific synthetic nutritional composition. 
In contrast to the claimed inventions, the cited references alone or in combination fail to render obvious the present claims. For example, Goedhart, Huang, Winter, Woychik and Zdenek alone or in combination fail to disclose or suggest administering the female/male gender specific synthetic nutritional composition comprising histidine at a first/second concentration only to a female/male infant up to 1 month of age and the specific ratio of 1:3.9 to 1:1.2 between the first concentration and the second concentration, as required by independent Claims 1, 9 and 10. 
In this regard, the Patent Office proposed allowable subject matter on pages 11-15 of the Office Action. Without acquiescing to the merits of the rejections and solely to advance prosecution of the present application, Applicant amended independent Claims 1, 9 and 10 to recite the allowable subject matter according to the Patent Office's suggestion. 
In response, the Examiner humbly apologizes, however, a full and final review of the pending Patent Application revealed that Applicant admits that their formula is modeled after human milk, and human milk was previously known for such administration, therefore the claim would have been obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/             Primary Examiner, Art Unit 1793